DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s Amendment filed on April 14, 2021.  Claim 1-14 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 8, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burckart et al (US Pat. Pub. No. 2008/0285540) in view of Vedam et al (US Pat. Pub. No. 20160373303).

Regarding claim 1, Burckart et al discloses a method for processing a node registration notification, wherein the method is applicable in a distributed system comprising a forwarding router (fig. 2 [240, presence server]), a plurality of central nodes (fig. 2 [230, 234, 237, presence proxy]), and a plurality of serving nodes (fig. 2 [220, 222, 224]), wherein each of the central nodes is connected to the forwarding router and at least one of the serving nodes, respectively (fig. 2); a connecting line from any one of the central nodes to the forwarding router and a connecting line from the any one of the central nodes to the serving node belong to the same operating network (fig. 2); the method comprising: transmitting, by a first serving node, a registration request carrying node information of the first serving node to a first central node connected to the first serving node (paragraph 22-23); transmitting, by the first central node, a node (paragraph 30; discloses presence proxy sends information to presence server; also see fig. 3 and 4) and other serving nodes, except the first serving node, connected to the first central node (paragraph 34); transmitting, by the forwarding router, the node registration notification to other central nodes except the first central node (paragraph 30 and 34; presence server forwards the presence information to watcher which is in a different region); and transmitting, by the other central nodes, the node registration notification to the respective serving nodes connected to the other central nodes, respectively (paragraph 34 discloses that the extra-region handler of the proxy  handles communication to and from the presence server; also see fig. 3 and 4), and correspondingly storing node information of the first central node and the node information of the first serving node (paragraph 26 and 26 discloses that proxies stores presence information).  
Burckart et al fails to explicitly disclose the forwarding router is configured with a plurality of IP addresses, and the plurality of IP addresses serve different operating networks.  However, in the same field of endeavor, Vedam et al discloses the forwarding router is configured with a plurality of IP addresses, and the plurality of IP addresses serve different operating networks (paragraph 74-75).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above-mentioned feature as taught by Vedam et al. into the system of Burckart for purpose of having router configured with plurality of IP addresses.
Regarding claim 4, Burckart et al discloses after the other central nodes transmit the node registration notification to the respective serving nodes connected to the other central nodes, respectively, the method further comprises: receiving, by a second central node, a registration acknowledgment message of the first serving node transmitted by the serving node connected to the second central node the second central node is any one of the other central nodes except the first central node; transmitting, by the second central node, the registration acknowledgement message of the first serving node to the forwarding router after receiving the registration acknowledgement message of the first serving node transmitted by all of the serving nodes connected to the second central node; transmitting, by the forwarding router, the registration acknowledgement message of the first serving node to the first central node after receiving the registration acknowledgement message of the first serving node transmitted by all of other central nodes except the first central node; and transmitting, by the first central node, the registration acknowledgement message of the first serving node to the first serving node after receiving the registration acknowledgement message of the first serving node transmitted by the forwarding router and all of the other serving nodes (paragraph 23).  
Regarding claim 5, Burckart et al discloses transmitting, by the second central node, the node registration notification to a second serving node again if the second central node does not receive the registration acknowledgement message of the first serving node transmitted by the second serving node within a second duration after the node registration notification of the first serving node is transmitted to the second serving node connected to the second central node (paragraph 23).  
Regarding claim 7, Burckart et al discloses determining, by the first central node, a second central node corresponding to a second serving node when receiving a service execution request carrying node information of the second serving node and transmitted by the first serving node, the second central node is any one of the other central nodes except the first central-node; transmitting, by the first central node, the service execution request carrying the node information of the second serving node to the second central node through the forwarding router; transmitting, by the second central node, the service execution request to the second serving node; and executing, by the second serving node, a service execution process based on the service execution request (paragraph 22-24).  
Regarding claim 8, Burckart et al discloses a system for processing a node registration notification, comprising a forwarding router (fig. 2 [240, presence server]), a plurality of central nodes (fig. 2 [230, 234, 237, presence proxy]), and a plurality of serving nodes (fig. 2 [220, 222, 224]), wherein each of the central nodes is connected to the forwarding router and at least one of the serving nodes, respectively (fig. 2); a connecting line from any one of the central nodes to the forwarding router and a connecting line from the any one of the central node to the serving node belong to the same operating network (fig. 2), wherein a first serving node is configured to transmit a registration request carrying node information of the first serving node to a first central node connected to the first serving node (paragraph 22-23); the first central node is configured to transmit a node registration notification carrying the node information of the first serving node to the forwarding router (paragraph 30; discloses presence proxy sends information to presence server; also see fig. 3 and 4) and other (paragraph 34); the forwarding router is configured to transmit the node registration notification to other central nodes except the first central node (paragraph 30 and 34; presence server forwards the presence information to watcher which is in a different region); and the other central nodes are configured to transmit the node registration notification to respective serving nodes connected to the other central nodes, respectively (paragraph 34 discloses that the extra-region handler of the proxy  handles communication to and from the presence server; also see fig. 3 and 4), and correspondingly store the node information of the first central node and the node information of the first serving node (paragraph 26 and 26 discloses that proxies stores presence information).  
Burckart et al fails to explicitly disclose the forwarding router is configured with a plurality of IP addresses, and the plurality of IP addresses serve different operating networks.  However, in the same field of endeavor, Vedam et al discloses the forwarding router is configured with a plurality of IP addresses, and the plurality of IP addresses serve different operating networks (paragraph 74-75).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above-mentioned feature as taught by Vedam et al. into the system of Burckart for purpose of having router configured with plurality of IP addresses.
Regarding claim 11, 12 and 14, see above rejection claim 4, 5 and 7.

Claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burckart et al (US Pat. Pub. No. 2008/0285540) in view of Vedam et al (US Pat. Pub. No. 20160373303) and further in view of Gissel et al (US Pat. Pub. No. 2007/0294596).

Regarding claim 2 and 9, Burckart et al and Vedam et al fails to explicitly disclose wherein after the first serving node transmits the registration request carrying the node information of the first serving node to the first central node connected to the first serving node, the method further comprises: transmitting, by the first serving node, a heartbeat message to the first central node based on a first period.  However, in the same field of endeavor, Gissel et al discloses wherein after the first serving node transmits the registration request carrying the node information of the first serving node to the first central node connected to the first serving node, the method further comprises: transmitting, by the first serving node, a heartbeat message to the first central node based on a first period (Fig. 2).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above-mentioned feature as taught by Gissel et al. into the system of Burckart and Vedam et al for purpose of sending cluster heartbeats messages.
Regarding claim 3 and 10, Burckart et al, as modified by, Vedam et al and Gissel et al, Gissel et al discloses transmitting, by the first central node, an offline notification of the first serving node to the other serving nodes and the forwarding router, if the first central node does not receive the heartbeat message transmitted by (Fig. 2).  
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burckart et al (US Pat. Pub. No. 2008/0285540) in view of Vedam et al (US Pat. Pub. No. 20160373303) and further in view of Abdelaziz et al (US Pat. No. 7,464,168).

Regarding claim 6 and 13, Burckart et al Vedam et al fails to explicitly disclose transmitting, by the first central node, a synchronization request carrying the node information of all of the serving nodes connected to the first central node to the other central nodes through the forwarding router based on a second period; storing, by the other central nodes, the node information of all of the serving nodes connected to the first central node, and transmitting, by the forwarding router, a synchronization acknowledgement message carrying the node information of all of the serving nodes connected to the other central nodes to the first central node; and storing, by the first central node, the node information of all of the serving nodes connected to each of the other central nodes.  However, in the same field of endeavor, Abdelaziz et al discloses transmitting, by the first central node, a synchronization request carrying the node information of all of the serving nodes connected to the first central node to the other central nodes through the forwarding router based on a second period; storing, by the (column 9 [lines 18-62]).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above-mentioned feature as taught by Abdelaziz et al. into the system of Burckart and Vedam et al for purpose of presence information of nodes is replicated.
Response to Arguments
Applicant's arguments, filed on April 14, 2021, with respect to claims 1 and 8 have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to independent claims 1 and 8.  See the above rejection of claims 1-14 for the relevant citations found in Burckart and Vedam et al disclosing the limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LITON MIAH/           Primary Examiner, Art Unit 2642